IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,950


                    EX PARTE SCOTTIE DWAYNE HADNOT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 47,179-A IN THE 30TH DISTRICT COURT
                             FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

possession of a controlled substance and one count of evading arrest and sentenced to forty years’

and eighteen months’ imprisonment, respectively. The Seventh Court of Appeals affirmed the

controlled substance conviction. Hadnot v. State, No. 07-10-00296-CR (Tex. App.—Amarillo Jun.

13, 2011) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant of his rights to pursue a pro-se petition for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant

that he had a right to file a pro-se petition for discretionary review The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-

020296-CR that affirmed his conviction in Cause No. 47,179-A from the 30th District Court of

Wichita County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: January 16, 2013
Do not publish